Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  December 5, 2014                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  150216 & (24)                                                                        Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  BLUE WATER SPORTS MANAGEMENT, LLC,                                                Bridget M. McCormack
  d/b/a MICHIGAN ELITE VOLLEYBALL                                                         David F. Viviano,
                                                                                                        Justices
  ACADEMY,                                                    SC: 150216
             Plaintiff-Appellee,                              COA: 322092
                                                              Macomb CC: 2013-004805-CZ
  v

  ULTIMATE VOLLEYBALL GROUP, LLC, a/k/a
  3D VOLLEYBALL CLUB, a/k/a TEAM DETROIT
  VOLLEYBALL, a/k/a VOLLEYMASTERS
  TRAINING SYSTEMS, JEFFREY D. GABEL,
  PAIGE GABEL, LAWRENCE WYATT, AMBER
  WYATT, EDWARD RUHL, BRANDON
  PARSLEY, JOHN KALUGAR, and SHILO
  STEWART,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to any
  party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 5, 2014